  Case 2:20-cv-04337-MCA Document 10 Filed 04/15/20 Page 1 of 1 PageID: 335



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                              4/15/2020
DIEGO ABREGO AREVALO, et al.,                             :
                                                          :
                                        Petitioners, :
                                                          :               20-cv-2982 (VSB)
                      -against-                           :
                                                          :                    ORDER
THOMAS DECKER, et al.,                                    :
                                                          :
                                        Respondents. :

----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ letters dated April 14, 2020, requesting transfer of this

action to the District of New Jersey and waiver of the seven-day waiting period of transfer

established by Local Civil Rule 83.1. (Docs. 8–9.) Accordingly, it is hereby:

        ORDERED that the parties’ requests to transfer venue to the District of New Jersey and

to waive the seven-day waiting period are GRANTED.

        IT IS FURTHER ORDERED that Petitioner’s motion for temporary restraining order,

(Doc. 2), is DENIED as moot.

        The Clerk of Court is respectfully directed to close the motions at Document 3, and to

transfer the case forthwith to the District of New Jersey. The seven-day waiting period set forth

in Local Rule 83.1 shall be waived.

SO ORDERED.

Dated: April 15, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
